On June 30, 1971, Lefaoseu Leitu filed the necessary papers for a separation agreement for the purpose of *62building a Guest House on the described property and Lauatuaa, Malepeai, and Vimalefetau objected. This became L & T 1206.
On July 12, 1971, Lauatuaa, Malepeai, and Vimalefetau filed the necessary papers for a separation agreement for the purpose of building a Guest House on the described property and Lefaoseu objected. This became L & T 1212.
By agreement of all parties and the Court both cases were tried together.
I
Lauatuaa, Malepeai, and Vimalefetau make claim that their Guest House was first located on this property as far back as 1862. This is denied by Lefaoseu, but, in any case all parties agree that the Guest House of Lauatuaa, Malepeai, and Vimalefetau has been on the property since 1980. Lauatuaa, Malepeai, and Vimalefetau now wish to rebuild their Guest House.
II
Lefaoseu has a Guest House adjacent to the property in question, but is presently using it as a home for his family. He desires to have a Guest House and seeks to place it on the property presently used by Lauatuaa, Malepeai, and Vimalefetau.
III
For a period of at least 41 years no objection has been made by anyone to the Guest House of Lauatuaa, Malepeai, and Vimalefetau being located on the described property.
IV
The Court finds that Lefaoseu’s position that the original permission to build given to Peva Malepeai was personal to him is not persuasive.
IT IS THEREFORE, THE JUDGMENT OF THE COURT:
*63I
That L & T 1206 is hereby dismissed with prejudice.
II
That the objection filed by Lefaoseu in L & T 1212 is hereby dismissed and judgment is entered for the petition ers.